Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments filed on 12/30/2021, all prior rejections/objections are withdrawn and claims 1-7, 10-19, 21-23, 26, 28, 32, 34 and 35 are allowed.

	As indicated in the last office action mailed on 11/01/2021, regarding independent claims 1 and 19, none of the cited arts in combination disclose or suggests at least the “acquiring sensor information including position information about the mobile object from a sensor device according to an exposure notification signal transmitted by the imaging device to the sensor device at a fixed timing that is relative to an exposure end liming of the captured image, the exposure notification signal being transmitted from the imaging device to the sensor device in response to the imaging instruction’, therefore claims 1 and 19 are allowed. Dependent claims 2-7, 10-18, 32 and 34-35 depends directly or indirectly on claims 1 and 19, therefore they are allowed. 

Regarding independent claim 21, none of the cited arts in combination discloses or suggests at least the “receive a plurality of images with sensor information including position information, each position information being stored in association with a different one of the plurality of images and about a mobile object acquired according to an exposure notification signal transmitted by an imaging device to a sensor device at a ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669